Order affirmed, with costs, in the following memorandum. Petitioner waived its right to a joint or consolidated hearing on the applications by it and Al’s Liquors, Inc., by failing to ask for such a hearing within a reasonable time after it learned that the applications involved mutual exclusivity. In view of that waiver, the court finds it unnecessary to consider the petitioner-appellant’s contention that the rule of Ashbacker Radio Corp. v. F.C.C. (326 U. S. 327) entitles it to a joint or consolidated hearing on the applications filed by itself and Al’s Liquors, Inc. That rule is hardly limited to issues of public convenience.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.